Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Brian Santarelli, Reg. No. 37,560, May 6, 2022.

The claims are amended as shown in the attached document.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. The prior art of record, alone or in combination, fails to teach or render obvious the following subject matter recited in each of the independent claims when considered in combination with the other limitations in those claims: a first random-access memory circuit configured to store a first bit for a first item and to invert the first bit in response to a beginning of an operation corresponding to the first item; a second random-access memory circuit configured to store a second bit for the first item and to invert the second bit in response to the operation completing; and a state-determining circuit configured to determine a state of the first item in response to the exclusive-or function of the first and second bits of the first item, read from the first and second random-access memory circuits, respectively. Accordingly, claims 1, 6, 7, 9, 11, 15, 17, 19, 21, 23, 25, 26, 30, 32, 33, 37, 40, 42, and 47-49 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN DOMAN whose telephone number is (571)270-5677.  The examiner can normally be reached on Monday through Friday 8:30am-6pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached at 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWN DOMAN/
Primary Examiner, Art Unit 2183